653 F.3d 1106 (2011)
John McCOMISH; Nancy McLain; Tony Bouie, Plaintiffs-Appellees,
v.
Ken BENNETT, in his official capacity as Secretary of State of the State of Arizona; Gary Scaramazzo; Royann J. Parker; Jeffrey L. Fairman; Louis Hoffman; Lori S. Daniels, in their official capacities as members of the Arizona Citizens Clean Elections Commission, Defendants-Appellants, and
Clean Elections Institute, Inc., Defendant-Intervenor,
v.
Dean Martin; Robert Burns; Rick Murphy; Arizona Free Enterprise Club's Freedom Club PAC; Arizona Taxpayers Action Committee, agent of Taxpayers Action Committee, Plaintiff-Intervenors-Appellees.
John McComish; Nancy McLain; Tony Bouie, Plaintiffs-Appellees,
v.
Ken Bennett, in his official capacity as Secretary of State of the State of Arizona; Gary Scaramazzo; Royann J. Parker; Jeffrey L. Fairman; Louis Hoffman; Lori S. Daniels, in their official capacities as members of the Arizona Citizens Clean Elections Commission, Defendants, and
Clean Elections Institute, Inc., Defendant-Intervenor-Appellant,
v.
Dean Martin; Robert Burns; Rick Murphy; Arizona Free Enterprise Club's Freedom Club PAC; Arizona Taxpayers Action Committee, agent of Taxpayers Action Committee, Plaintiffs-Intervenors-Appellees.
Nos. 10-15165, 10-15166.
United States Court of Appeals, Ninth Circuit.
August 10, 2011.
*1107 Clint Bolick, Esqire, Nicholas Constantine Dranias, Esqire, Gustavo Enrique Schneider, Phoenix, AZ, for Plaintiffs-Appellees.
Michael Eugene Bindas, William Randolph Maurer, Jeanette Motee Petersen, Seattle, WA, Timothy D. Keller, Tempe, AZ, for Plaintiffs-Intervenors-Appellees.
Mary O'Grady, James Evans Barton, II, Assistant Attorney General, Timothy A. Nelson, Deputy Assistant Attorney General, Arizona Attorney General's Office, Phoenix, AZ, for Defendants-Appellants.
Elisabeth Jill Neubauer, Munger, Tolles & Olson LLP, Los Angeles, CA, Stephen M. Hoersting, Counsel, Alexandria, VA, for Defendant-Intervenor-Appellant.
Before: ANDREW J. KLEINFELD, A. WALLACE TASHIMA, and SIDNEY R. THOMAS, Circuit Judges.

ORDER
In accordance with the mandate of the Supreme Court in Arizona Free Enterprise Club's Freedom Club PAC v. Bennett, ___ U.S. ___, 131 S.Ct. 2806, 180 L.Ed.2d 664 (2011), the judgment of the district court is affirmed.